
	
		I
		112th CONGRESS
		1st Session
		H. R. 3389
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		A BILL
		To provide for the establishment of Clean Energy
		  Consortia to enhance the Nation’s economic, environmental, and energy security
		  by promoting commercial application of clean energy
		  technology.
	
	
		1.Short titleThis Act may be cited as the
			 Consortia-Led Energy Advancement
			 Networks Act or the CLEAN Act.
		2.Clean Energy
			 Consortia
			(a)PurposeThe Secretary shall carry out a program to
			 establish Clean Energy Consortia to enhance the Nation’s economic,
			 environmental, and energy security by promoting commercial application of clean
			 energy technology and ensuring that the United States maintains a technological
			 lead in the development and commercial application of state-of-the-art energy
			 technologies. To achieve these purposes the program shall leverage the
			 expertise and resources of the university and private research communities,
			 industry, venture capital, national laboratories, and other participants in
			 energy innovation to support collaborative, cross-disciplinary research and
			 development in areas not being served by the private sector in order to develop
			 and accelerate the commercial application of innovative clean energy
			 technologies.
			(b)DefinitionsFor
			 purposes of this section:
				(1)Clean energy
			 technologyThe term clean energy technology means
			 a technology that—
					(A)produces energy
			 from solar, wind, geothermal, biomass, tidal, wave, ocean, and other renewable
			 energy resources (as such term is defined in section 610 of the Public Utility
			 Regulatory Policies Act of 1978);
					(B)more efficiently
			 transmits, distributes, or stores energy;
					(C)enhances energy
			 efficiency for buildings and industry, including combined heat and
			 power;
					(D)enables the
			 development of a Smart Grid (as described in section 1301 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17381)), including integration
			 of renewable energy resources and distributed generation, demand response,
			 demand side management, and systems analysis;
					(E)produces an
			 advanced or sustainable material with energy or energy efficiency applications;
					(F)improves energy
			 efficiency for transportation, including electric vehicles; or
					(G)enhances water security through improved
			 water management, conservation, distribution, and end use applications.
					(2)ClusterThe term cluster means a
			 network of entities directly involved in the research, development, finance,
			 and commercial application of clean energy technologies whose geographic
			 proximity facilitates utilization and sharing of skilled human resources,
			 infrastructure, research facilities, educational and training institutions,
			 venture capital, and input suppliers.
				(3)ConsortiumThe
			 term Consortium means a Clean Energy Consortium established in
			 accordance with this section.
				(4)ProjectThe
			 term project means an activity with respect to which a
			 Consortium provides support under subsection (e).
				(5)Qualifying
			 entityThe term qualifying entity means each of
			 the following:
					(A)A research
			 university.
					(B)A State or Federal
			 institution with a focus on the advancement of clean energy
			 technologies.
					(C)A nongovernmental
			 organization with research or technology transfer expertise in clean energy
			 technology development.
					(6)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(7)Technology
			 development focusThe term technology development
			 focus means the unique clean energy technology or technologies in which
			 a Consortium specializes.
				(8)Translational
			 researchThe term translational research means
			 coordination of basic or applied research with technical applications to enable
			 promising discoveries or inventions to achieve commercial application of energy
			 technology.
				(c)Role of the
			 secretaryThe Secretary shall—
				(1)have ultimate
			 responsibility for, and oversight of, all aspects of the program under this
			 section;
				(2)select recipients of grants for the
			 establishment and operation of Consortia through a competitive selection
			 process;
				(3)coordinate the innovation activities of
			 Consortia with those occurring through other Department of Energy entities,
			 including the National Laboratories, the Advanced Research Projects
			 Agency—Energy, Energy Innovation Hubs, and Energy Frontier Research
			 Collaborations, and within industry, including by annually—
					(A)issuing guidance
			 regarding national energy research and development priorities and strategic
			 objectives; and
					(B)convening a
			 conference of staff of the Department of Energy and representatives from such
			 other entities to share research results, program plans, and opportunities for
			 collaboration.
					(d)Entities
			 eligible for supportA consortium shall be eligible to receive
			 support under this section if—
				(1)it is composed
			 of—
					(A)2 research
			 universities with a combined annual research budget of $500,000,000; and
					(B)1 or more
			 additional qualifying entities;
					(2)its members have
			 established a binding agreement that documents—
					(A)the structure of
			 the partnership agreement;
					(B)a governance and
			 management structure to enable cost-effective implementation of the
			 program;
					(C)a conflicts of
			 interest policy consistent with subsection (e)(1)(B);
					(D)an accounting
			 structure that meets the requirements of the Department of Energy and can be
			 audited under subsection (f)(4); and
					(E)that it has an
			 External Advisory Committee consistent with subsection (e)(3);
					(3)it receives
			 funding from States, consortium participants, or other non-Federal sources, to
			 be used to support project awards pursuant to subsection (e);
				(4)it is part of an
			 existing cluster or demonstrates high potential to develop a new cluster;
			 and
				(5)it operates as a
			 nonprofit organization.
				(e)Clean Energy
			 Consortia
				(1)RoleA
			 Consortium shall support translational research activities leading to
			 commercial application of clean energy technologies, in accordance with the
			 purposes of this section, through issuance of awards to projects managed by
			 qualifying entities and other entities meeting the Consortium’s project
			 criteria. Each Consortium shall—
					(A)develop and make
			 available to the public through the Department of Energy’s Web site proposed
			 plans, programs, project selection criteria, and terms for individual project
			 awards under this subsection;
					(B)establish conflict of interest procedures,
			 consistent with those of the Department of Energy, to ensure that employees and
			 designees for Consortium activities who are in decisionmaking capacities
			 disclose all material conflicts of interest, including financial,
			 organizational, and personal conflicts of interest;
					(C)establish
			 policies—
						(i)to
			 prevent resources provided to the Consortium from being used to displace
			 private sector investment otherwise likely to occur, including investment from
			 private sector entities that are members of the Consortium;
						(ii)to
			 facilitate the participation of private entities that invest in clean energy
			 technologies to perform due diligence on award proposals, to participate in the
			 award review process, and to provide guidance to projects supported by the
			 Consortium; and
						(iii)to
			 facilitate the participation of parties with a demonstrated history of
			 commercial application of clean energy technologies in the development of
			 Consortium projects;
						(D)oversee project
			 solicitations, review proposed projects, and select projects for awards;
			 and
					(E)monitor project
			 implementation.
					(2)Distribution of
			 awardsConsortia, with prior
			 approval of the Secretary, shall distribute awards under this subsection to
			 support clean energy technology projects conducting translational research,
			 provided that at least 50 percent of such support shall be provided to projects
			 related to a Consortium’s clean energy technology development focus. Upon
			 approval by the Secretary, all remaining funds shall be available to support
			 any clean energy technology projects conducting translational research.
				(3)External
			 advisory committee
					(A)In
			 generalEach Consortium shall
			 establish an External Advisory Committee, the members of which shall have
			 extensive and relevant scientific, technical, industry, financial, or research
			 management expertise. The External Advisory Committee shall review the
			 Consortium’s proposed plans, programs, project selection criteria, and projects
			 and shall ensure that projects selected for awards meet the conflict of
			 interest policies of the Consortium. External Advisory Committee members other
			 than those representing Consortium members shall serve for no more than 3
			 years. All External Advisory Committee members shall comply with the
			 Consortium’s conflict of interest policies and procedures.
					(B)MembersThe External Advisory Committee shall
			 consist of—
						(i)5
			 members selected by the Consortium’s research universities;
						(ii)2
			 members selected by the Consortium’s other qualifying entities;
						(iii)2 members selected at large by other
			 External Advisory Committee members to represent the entrepreneur and venture
			 capital communities; and
						(iv)1
			 member appointed by the Secretary.
						(4)Conflict of
			 interestThe Secretary may
			 disqualify an application or revoke funds distributed to a Consortium if the
			 Secretary discovers a failure to comply with conflict of interest procedures
			 established under paragraph (1)(B).
				(f)Grants
				(1)In
			 generalThe Secretary shall
			 make grants under this section in accordance with section 989 of the Energy
			 Policy Act of 2005 (42 U.S.C. 16353). The Secretary shall award grants, on a
			 competitive basis, to 6 regional Consortia, each for an initial period not to
			 exceed 5 years. The Secretary may extend the term of such award by up to 5
			 additional years, and a Consortium may compete to receive an increase in
			 funding that it shall receive during any such extension. A Consortium shall be
			 eligible to compete for a new award after the expiration of the term of any
			 award, including any extension of such term, under this subsection.
				(2)AmountGrants under this subsection shall be in an
			 aggregate amount not greater than $120,000,000 per fiscal year.
				(3)UseGrants distributed under this section shall
			 be used exclusively to support project awards pursuant to subsection (e)(1) and
			 (2), provided that a Consortium may use not more than 10 percent of the amount
			 of its grant for its administrative expenses related to making such awards.
			 Grants made under this section shall not be used for construction of new
			 buildings or facilities, and construction of new buildings or facilities shall
			 not be considered as part of the non-Federal share of a cost sharing agreement
			 under this section.
				(4)AuditConsortia
			 shall conduct, in accordance with such requirements as the Secretary may
			 prescribe, annual audits to determine the extent to which grants distributed to
			 Consortia under this subsection, and awards under subsection (e), have been
			 utilized in a manner consistent with this section. Auditors shall transmit a
			 report of the results of each audit to the Secretary and to the Government
			 Accountability Office. The Secretary shall include such reports in an annual
			 report to Congress, along with a plan to remedy any deficiencies cited in the
			 reports. The Government Accountability Office may review such audits as
			 appropriate and shall have full access to the books, records, and personnel of
			 Consortia to ensure that grants distributed to Consortia under this subsection,
			 and awards made under subsection (e), have been utilized in a manner consistent
			 with this section.
				(5)Revocation of
			 awardsThe Secretary shall have authority to review awards made
			 under this subsection and to revoke such awards if the Secretary determines
			 that a Consortium has used the award in a manner not consistent with the
			 requirements of this section.
				
